 



Exhibit 10.17
Asyst Technologies, Inc.
Compensation Program for Non-employee Directors
Effective July 1, 2003
Amended June 27, 2005
Amended April 3, 2006
Amended April 2, 2007

      Program Element   Description
Sign-on stock award to new directors for continuing service
  Stock award in conjunction with continued service
 
   
 
 
-    $120,000 value at award, vesting over 3 years from the date of award
 
 
-    value determined by the trading price of the Company’s Common Stock at the
date of award
 
 
-   shares subject to such award may not be sold until after the recipient has
ceased to be a board member
 
   
Board member — annual cash retainer
  $35,000 
 
   
Lead Non-management Director – annual cash retainer
  $7,500 
 
   
Board member – per meeting fees
  $2,000 in person, or $1,000 if by telephone (when such meeting is as the
Board)
 
   
 
  No incremental meeting fees for the Board chair (if a
non-executive chair)
 
   
Committee member — annual cash retainer
   
– Audit
  — $5,000 
– Compensation
  — $5,000 
– Governance and Nominating
  — $5,000 
 
   
Committee member – per meeting fees
   
– Audit
  $1,000 in person, or $500 if by telephone
– Compensation
  (when such meeting is as a committee)
– Governance and Nominating
   
– Specially appointed committees
  No incremental meeting fees for the committee chair
 
   
Committee chair — annual cash retainer
   
– Audit
  — Audit: $12,500
– Compensation
  — Compensation: $7,500
– Governance and Nominating
  — Governance: $7,500
 
   
Additional committee fees
  $12,500 annual cash retainer for designated Audit
Committee Financial Expert
(unless if also the committee chair)

 



--------------------------------------------------------------------------------



 



      Program Element   Description
Annual stock award to new and existing directors for continuing service
  Stock award in conjunction with continued service

-   $60,000 value, vesting over 36 months from the date of award
 
 
-   value determined by the trading price of the Company’s Common Stock at the
beginning of the respective fiscal year
 
 
-   shares subject to such award may not be sold during the 36-month period
(unless the recipient has ceased to be a board member)
 
   
Subsidiary directors
   
— Non-management director – annual cash retainer
  — $5,000 
— Non-management director – meeting fees
    (board, committee or project)
  — No additional compensation
 
   
Fees for special projects/meetings
   
— U.S.
— Outside U.S.
  None (unless specifically approved) $1,000 per day or $5,000 per assignment
out of the country (as determined by the Board), separate from fees for meetings
conducted during any such Board-related travel or assignment

All annual retainer payments and annual stock awards are to be pro-rated, based
on the term of relevant service.
Prohibitions on the sale of shares are subject to the permitted sale of
incremental shares to cover taxes or fees assessed on imputed or other income in
conjunction with vesting of shares.
Vesting of awards may be accelerated upon termination of Board service due to
death or disability.

 